Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 8/13/2021 has been entered. Claims 1, 4, 6-7, 10, and 16-23 remain pending in the application. Claims 1, 4, 6-7, and 10 have been amended, claims 2-3, 5, 8-9, and 11-15 have been cancelled, and claims 16-23 have been added.
Claim Objections
Claims 17 and 22 are objected to because of the following informalities:  
Claim 17, lines 2-3: it is unclear how the limitation “…configured to output a type of and an abnormality an abnormal location” is intended to read. The Examiner respectfully suggests amending the claim language to ensure it is grammatically correct and clearly representing what aspect(s) of the current invention the Applicant intends to claim. 
Claim 22: in line 4, “compare” should read “comparing”; in line 7, “determine” should read “determining”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heat radiation measurement unit” in claims 1 and 22, “determination unit” in claims 1, 4, 6-7, 16, 18, and 22-23, “control unit” in claims 4, 17, 19, and 20-21, “scanning unit” in claim 7, and “display unit” in claims 16, 18, and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The written description relating to the “heat radiation measurement unit” can be found in paragraph [0023]: “For example, the heat radiation measurement unit 126 measures intensity of the heat radiation input to a light receiving unit serving as an infrared sensor”. This description, however fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The corresponding structure to the “determination unit” can be found in paragraphs [0025]-[0026]: “The control unit 110 further includes…a determination unit 111 serving as a functional module for causing the CPU to execute a program. The determination unit 111 determines an abnormal location included in the workpiece 141, based on data of the intensity of the heat radiation incorporated into the control unit 110” and is thus being interpreted as a functional module.
The corresponding structure to the “control unit” can be found in paragraph [0025]: “The control unit 110 is a computer having a storage device for storing a program, a central processing unit (CPU) for executing the program, a working memory, and an I/O for inputting and outputting a control signal and a detection signal” and is thus being interpreted as a computer.
The corresponding structure for the “scanning unit” can be found in paragraphs [0100]-[0103]: “The laser machining device 301 includes…a scanning optical system 323 serving as a scanning unit...the scanning optical system 323 includes a galvano mirror, and can change the irradiation position of the laser beam, that is, a machining target position P300, in two directions along an upper surface of the stage 331, for example” and is thus being interpreted as a scanning optical system that can change the irradiation position of the laser beam.
The corresponding structure for the “display unit” can be found in paragraph [0027]: “The display unit 112 is a display capable of displaying warning light or an image” and is thus being interpreted as a display capable of displaying warning light or an image.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-7, 10, and 16-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 22, the claims recite the limitation “heat radiation measurement unit” Applicant’s specification, however, does not describe the structure of the heat radiation measurement unit nor how it performs the claimed function recited in the claims, measuring intensity of heat radiation of a workpiece irradiated with a laser beam. Applicant’s specification merely describes the heat radiation measurement unit as follows: “For example, the heat radiation measurement unit 126 measures intensity of the heat radiation input to a light receiving unit serving as an infrared sensor” (see 
Claims 4, 6-7, 10, 16-21, and 23 are rejected by virtue of their dependence on the rejected claims 1 and 22.
Claims 1, 4, 6-7, 10, and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 22, Claim limitation “heat radiation measurement unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph [0023] of Applicant’s specification states “For example, the heat radiation measurement unit 126 measures intensity of the heat radiation input to a light receiving unit serving as an infrared sensor”. Applicant’s specification fails, however, to recite sufficient structure to perform the above described function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Further regarding claims 1 and 22, claims 1 and 22 recite the limitation “wherein the workpiece is an object used in machining work.” The limiting phrase “an object used in machining work” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 1, 6, and 22, the phrase “a/the vicinity of the first position” is a relative phrase which renders the claim indefinite. The phrase “a/the vicinity of” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 7, claim 7 recites the limitation "the scanning unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
claim 17, the claim recites the limitation “a control unit that is configured to output a type of and an abnormality an abnormal location”. It is, however, unclear as currently written what exactly the control unit is configured to output. Therefore, the claim is rendered indefinite. For examination purposes, the claim is being interpreted as “a control unit that is configured to output a type of an abnormality and an abnormal location”.
Regarding claim 20, the claim recites the limitation “…compare, along an incorporated order of the data of a measurement value of the heat radiation,…” It is unclear, however, what “along an incorporated order of the data of a measurement value of the heat radiation” entails. The phrase “along an incorporated order” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Further regarding claim 20, claim 20 recites the limitation “the data” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 21, claim 21 recites the limitation “the distribution of the measurement values” in line 3. There is insufficient antecedent basis for both “the distribution” and “the measurement values” limitations in the claim.
Claims 4, 10, 16, 18-19, and 23 are rejected by virtue of their dependence on the above rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4, 6, 10, 16-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al. (JP2017022332A), hereinafter Wakabayashi, in view of Jyumonji et al. (US20060131289A1), hereinafter Jyumonji.
Regarding claims 1 and 6, Wakabayashi teaches (Fig. 1) a laser machining device comprising: a heat radiation measurement unit (infrared detector 17) that is configured to measure intensity of heat radiation of a workpiece (annealing target 30) irradiated with a laser beam ([0017]); and a determination unit (control unit 20) that is configured to: compare the intensity of the heat radiation obtained when the laser beam irradiates a position of the workpiece (30)  (“the detection value of the infrared detector 17”) with an expected permissable intensity of the heat radiation (permissible range 24), and determine, based on the intensity of the heat radiation measured by the heat radiation measurement unit (“the detection value of the infrared detector 17”), an abnormal location of the workpiece (30) ([0030]), wherein the workpiece (30) is an object used in machining work ([0011] lines 12-13).
Wakabayashi does not teach that the determination unit is configured to compare the intensity of the heat radiation obtained when the laser beam irradiates a first position of the workpiece with the intensity of the heat radiation obtained when the laser beam irradiates a vicinity of the first position.
Jyumonji teaches a (Fig. 2) excimer laser ablation apparatus comprising a light intensity measurement unit (photodetector 49, paragraph 89) and a determination unit (computer 51, paragraph 91) configured to compare the intensity of the light obtained when the laser beam (40) irradiates a first position of the workpiece (47) with the intensity of the light obtained when the laser beam (40) irradiates a vicinity of the first position. (Figs 1D and 3; [0032]; [0089]-[0092] “On the other hand, a part 40A of the pulsed laser beam 40 reflected by the processing target body 47 is condensed by a lens 40B, and received by a photodetector 49 which detects a light intensity…A received light signal intensity is input to a computer 51 through a signal line 50, the computer performing analysis of a light intensity detection signal and control for allowing a crystallization apparatus to automatically execute a process… If the computer 51 determines that the light intensity is a normal intensity which is not smaller than a specified value as a result of the judgment, the laser beam 40 and the processing target body 47 are relatively moved to the next irradiation position by movement control.”). Jyumonji teaches that the determination unit determines whether or not a first position or the vicinity of the first position of the workpiece is abnormal as described above as it eliminates the conventional drawbacks associated with excimer laser processing and produces a processing target body having an excellent yield ratio ([0033] “According to the above-described method, the conventional problems are eliminated, and it is possible to provide a processing target body having, e.g., an excellent yield ratio.”).
One of ordinary skill in the art, and therefore one of ordinary creativity, would have recognized that applying the known determination technique as taught by Jyumonji wherein a detected intensity value obtained at a first position is compared to a detected intensity value obtained when the laser beam irradiates a vicinity of the first position to determine an abnormal location of the workpiece to the laser machining device of Wakabayashi would have yielded predictable results and resulted in an improved system that would eliminate conventional drawbacks associated with laser processing and produce a processing target body having an excellent yield ratio.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wakabayashi to incorporate the teachings of Jyumonji to include that the determination unit is configured to compare the intensity of the heat radiation obtained when the laser beam irradiates a first position of the workpiece with the intensity of the heat radiation obtained when the laser beam irradiates a vicinity of the first position. Doing so 
Regarding claim 4, the combination of Wakabayashi and Jyumonji teaches all of the elements as described above. Wakabayashi further teaches (Fig. 1) a control unit that is configured to control a state of the workpiece (30) based on the state that is determined by the determination unit (20) ([0049]-[0050] “If the thermal radiation light detection value 23 is within the allowable range, in step S4, the control unit 20, as the determination result, the information indicating that thermal radiation light detection value 23 is within the allowable range 24 and the output device and outputs it to the 25. If the thermal radiation light detection value 23 is not within the allowable range, in step S5, controller 20 determines as a result, the information indicating that thermal radiation light detection value 23 is out of the allowable range 24 and the output device and outputs it to the 25… Based on the measurement results of the laser beam energy measuring system, a pulse energy of the pulsed laser beam incident on the annealing object 30 is to fit in the target range, control of the pulse energy is performed. Pulse energy density at the surface of the annealed object 30 is determined by the pulse energy of the pulsed laser beam, the area of ​​the beam spot.”).
Regarding claim 10, the combination of Wakabayashi and Jyumonji teaches all of the elements as described above. Wakabayashi further teaches (Fig. 1) a display unit (25) that displays a determination result of the determination unit (control unit 20) ([0020] “The control device 20 includes a heat radiation light detection value 23 stored in the storage unit 21, based on the activation rate conversion data 22 to determine the estimated value of the activation rate. This estimate is output to the output device 25. As an example, the output device 25 is an image display device, the distribution of activation rate in the plane of the annealing object 30 is displayed an image, a graph or a numerical value.”).
claim 16, the combination of Wakabayashi and Jyumonji teaches all of the elements as described above. Wakabayashi further teaches (Fig. 1) a display unit (25) that is configured to display, based on a determination result of the determination unit (20), a notification of an abnormality ([0020] “The control device 20 includes a heat radiation light detection value 23 stored in the storage unit 21, based on the activation rate conversion data 22 to determine the estimated value of the activation rate. This estimate is output to the output device 25. As an example, the output device 25 is an image display device, the distribution of activation rate in the plane of the annealing object 30 is displayed an image, a graph or a numerical value.”; [0049] “If the thermal radiation light detection value 23 is not within the allowable range, in step S5, controller 20 determines as a result, the information indicating that thermal radiation light detection value 23 is out of the allowable range 24 and the output device and outputs it to the 25.”).
Regarding claim 17, the combination of Wakabayashi and Jyumonji teaches all of the elements as described above. Wakabayashi further teaches (Fig. 1) a control unit (20) that is configured to output a type of abnormality and an abnormal location ([0020] “The control device 20 includes a heat radiation light detection value 23 stored in the storage unit 21, based on the activation rate conversion data 22 to determine the estimated value of the activation rate. This estimate is output to the output device 25. As an example, the output device 25 is an image display device, the distribution of activation rate in the plane of the annealing object 30 is displayed an image, a graph or a numerical value.”; [0030]; [0049] “When the thermal radiation light detection value 23 is not within the permissible range, in step S5, the control device 20 outputs information indicating that the thermal radiation light detection value 23 is out of the permissible range 24 as a determination result. Output to 25.”).
Regarding claim 18, the combination of Wakabayashi and Jyumonji teaches all of the elements as described above. Wakabayashi further teaches (Fig. 1) a display unit (25) that is configured to display, based on a determination result of the determination unit (20), a type of an abnormality and an The control device 20 includes a heat radiation light detection value 23 stored in the storage unit 21, based on the activation rate conversion data 22 to determine the estimated value of the activation rate. This estimate is output to the output device 25. As an example, the output device 25 is an image display device, the distribution of activation rate in the plane of the annealing object 30 is displayed an image, a graph or a numerical value.”; [0030]; [0049] “When the thermal radiation light detection value 23 is not within the permissible range, in step S5, the control device 20 outputs information indicating that the thermal radiation light detection value 23 is out of the permissible range 24 as a determination result. Output to 25.”).
Regarding claim 19, the combination of Wakabayashi and Jyumonji teaches all of the elements as described above. Wakabayashi further teaches (Fig. 1) the control unit (20) is configured to identify an abnormality by comparing a measurement value of the heat radiation at each scanning position (“the detection value of the infrared detector 17”) with one or both of an upper limit threshold and a lower limit threshold (permissible range 24) ([0030]).
Regarding claim 20, the combination of Wakabayashi and Jyumonji teaches all of the elements as described above. Wakabayashi further teaches (Fig. 1) that the control unit (20) is configured to: perform drive control of a scanning optical system ([0031] “Various commands for commanding the operation of the laser annealing device are input to the control device 20 through the input device 26.”; [0037] “The beam spot is moved in the width direction at an overlap rate of 67% for main scanning, and then moved in the longitudinal direction at an overlap rate of 50% for sub-scanning. The main scan and the sub scan were repeated to anneal almost the entire surface of the object to be annealed 30”).
Wakabayashi does not teach that the control unit is configured to compare, along an incorporated order of the data of a measurement value of the heat radiation, a measurement value obtained at each scanning position with a measurement value obtained at a front stage position and a measurement value obtained at a rear stage position.
On the other hand, a part 40A of the pulsed laser beam 40 reflected by the processing target body 47 is condensed by a lens 40B, and received by a photodetector 49 which detects a light intensity…A received light signal intensity is input to a computer 51 through a signal line 50, the computer performing analysis of a light intensity detection signal and control for allowing a crystallization apparatus to automatically execute a process… If the computer 51 determines that the light intensity is a normal intensity which is not smaller than a specified value as a result of the judgment, the laser beam 40 and the processing target body 47 are relatively moved to the next irradiation position by movement control.”). Jyumonji teaches comparing the measurement value obtained at each scanning position is compared with a measurement value obtained at another position as it eliminates the conventional drawbacks associated with excimer laser processing and produces a processing target body having an excellent yield ratio ([0033] “According to the above-described method, the conventional problems are eliminated, and it is possible to provide a processing target body having, e.g., an excellent yield ratio.”).
Although Jyumonji does not explicitly teach that the measurement value obtained at each scanning position is compared with a measurement value obtained at a front stage position and a measurement value obtained at a rear stage position, the claim limitation does not hold patentable weight under MPEP § 2144.05—Routine Optimization. MPEP § 2144.05 cites In re Williams, 36 F.2d 436, 438 (CCPA 1929) wherein the court held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” As the only difference between the claimed limitation of the current invention, that the measurement value obtained at each scanning position is compared with a measurement value obtained at a front stage position and a measurement value obtained at a rear state position, and the aforementioned measurement comparison as taught by Jyumonji is the location at which the comparison measurement value was obtained, at a front/rear stage position versus in the vicinity of the first position, the claim limitation is thus considered a substitution of equivalents. The teachings of Jyumonji accomplish the same objective as the original invention by substantially the same means, comparing a measurement value obtained at each scanning position with a measurement value obtained at another position, and thus the limitation does not hold patentable weight. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wakabayashi to further incorporate the teachings of Jyumonji to include that the measurement value obtained at each scanning position is compared with a measurement value obtained at a front stage position and a measurement value obtained at a rear stage position. Doing so would eliminate the conventional drawbacks associated with excimer laser processing and produce processing target body having an excellent yield ratio.
Regarding claim 22, Wakabayashi further teaches (Fig. 1) a laser machining method comprising: measuring, by a heat radiation measurement unit (17), intensity of heat radiation of a workpiece (30) irradiated with a laser beam ([0017]); comparing, by a determination unit (20), the intensity of the heat radiation obtained when the laser beam irradiates a position of the workpiece (30) (“the detection value of the infrared detector 17”) with an expected permissible intensity of the heat radiation (permissible range 24); and determining, based on the intensity of the heat radiation measured by the heat radiation measurement unit (“the detection value of the infrared detector 17”), an abnormal location of the workpiece (30) ([0030]), wherein the workpiece (30) is an object used in machining work ([0011] lines 12-13).
first position of the workpiece with the intensity of the heat radiation obtained when the laser beam irradiates a vicinity of the first position.
Jyumonji teaches a (Fig. 2) method of excimer laser ablation comprising a a light intensity measurement unit (photodetector 49, paragraph 89) and a determination unit (computer 51, paragraph 91) configured to compare the intensity of the light obtained when the laser beam (40) irradiates a first position of the workpiece (47) with the intensity of the light obtained when the laser beam (40) irradiates a vicinity of the first position. (Figs 1D and 3; [0032]; [0089]-[0092] “On the other hand, a part 40A of the pulsed laser beam 40 reflected by the processing target body 47 is condensed by a lens 40B, and received by a photodetector 49 which detects a light intensity…A received light signal intensity is input to a computer 51 through a signal line 50, the computer performing analysis of a light intensity detection signal and control for allowing a crystallization apparatus to automatically execute a process… If the computer 51 determines that the light intensity is a normal intensity which is not smaller than a specified value as a result of the judgment, the laser beam 40 and the processing target body 47 are relatively moved to the next irradiation position by movement control.”). Jyumonji teaches that the determination unit determines whether or not a first position or the vicinity of the first position of the workpiece is abnormal as described above as it eliminates the conventional drawbacks associated with excimer laser processing and produces a processing target body having an excellent yield ratio ([0033] “According to the above-described method, the conventional problems are eliminated, and it is possible to provide a processing target body having, e.g., an excellent yield ratio.”).
One of ordinary skill in the art, and therefore one of ordinary creativity, would have recognized that applying the known determination technique as taught by Jyumonji wherein a detected intensity value obtained at a first position is compared to a detected intensity value obtained when the laser beam irradiates a vicinity of the first position to determine an abnormal location of the workpiece to the 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wakabayashi to incorporate the teachings of Jyumonji to include comparing, by a determination unit, the intensity of the heat radiation obtained when the laser beam irradiates a first position of the workpiece with the intensity of the heat radiation obtained when the laser beam irradiates a vicinity of the first position. Doing so eliminates the conventional drawbacks associated with excimer laser processing and produces a processing target body having an excellent yield ratio.
Regarding claim 23, the combination of Wakabayashi and Jyumonji teaches all of the elements of the current invention as described above. Wakabayashi further teaches (Fig. 1) displaying, by a display unit (25), a determination result of the determination unit (20) ([0020] “The control device 20 includes a heat radiation light detection value 23 stored in the storage unit 21, based on the activation rate conversion data 22 to determine the estimated value of the activation rate. This estimate is output to the output device 25. As an example, the output device 25 is an image display device, the distribution of activation rate in the plane of the annealing object 30 is displayed an image, a graph or a numerical value.”).
Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi in view of Jyumonji, further in view of Matsui (JP2006263810A).
Regarding claim 7, the combination of Wakabayashi and Jyumonji teaches all of the elements as described above. Wakabayashi further teaches (Fig. 1) that the workpiece (30) is a wafer of a semiconductor element material ([0037] “As the annealing object 30 (FIG. 1), a silicon wafer to which phosphorus is ion-implanted.”), wherein the scanning unit (10) performs annealing treatment on a The beam spot performs main scanning by moving at overlap ratio of 67% in the width direction, performs sub scanning and thereafter longitudinally moved in the overlap ratio of 50%. Repeat the main scanning and sub-scanning was performed almost the entire annealing of the surface of the annealed target 30.”).
Neither Wakabayashi nor Jyumonji teaches that the determination unit determines a crack, foreign substance contamination, or warpage of the workpiece.
Matsui teaches (Figs. 1 and 2) a laser processing apparatus comprising a determination unit (CPU 34 of controller 30) that determines warpage (“pincushion distortion”) of the workpiece (processing object W) ([0024] “The CPU corresponds to the scanning control means, the correction control means, and the trapezoidal distortion correction coefficient determining means of the present invention”; [0043]) by comparing position data obtained when a laser beam irradiates a portion of the workpiece with expected position data ([0005]). Matsui teaches determination unit that determines warpage as described above as it reduces processing error cause by the warpage and improves processing accuracy ([0015]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Wakabayashi and Jyumonji to incorporate the teachings of Matsui to include that the determination unit determines a crack, foreign substance contamination, or warpage of the workpiece. Doing so reduces processing error cause by the warpage and improves processing accuracy.
Regarding claim 21, the combination of Wakabayashi and Jyumonji teaches all of the elements as described above.  Wakabayashi further teaches (Fig. 1) the control unit (20) is configured to: analyze whether or not the distribution of the measurement values (“the detection value of the infrared detector 17”) has a predetermined characteristic (within permissible range 24) ([0030]).

Matsui further teaches (Figs. 1 and 2) that the control unit (30) is configured to determine a pattern of warpage (“pincushion distortion”) of the workpiece (W), a position of the warpage, or a size of the warpage, based on a result of an analysis ([0024]; [0043]; [0005]). Matsui teaches that the control unit is configured to determine a pattern of warpage of the workpiece, a position of the warpage, or a size of the warpage as it reduces processing error cause by the warpage and improves processing accuracy ([0015]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Wakabayashi and Jyumonji to incorporate the teachings of Matsui to include that the control unit is configured to determine a pattern of a warpage of the workpiece, a position of the warpage, or a size of the warpage, based on a result of the analysis. Doing so reduces processing error cause by the warpage and improves processing accuracy.
Response to Arguments
Applicant’s arguments filed 8/13/2021 with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes Applicant generically argued against the prior art, but this was not specific to the rejection as currently made. As such, while considered, the arguments do not overcome or fully apply to the rejection as made and are thus moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763